IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DlVlSlON

WILLIAl\/.[ R. CANADA, JR.,
Plaintiff,
V.

UNITED STATES OF AMERICA
(INTERNAL REVENUE SERVICE),
MICHAEL HALPERT (in his individual
capacity), ROBERT MEYER (in his
individual capacity), and DENISE
MCCASKILL (in her individual capacity),

Nc. 3:17-cv-2465-S-BN

Defendants.

WDCMWJWDWSWBLO'JW§WDCODCO'JCMMWD

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

Aftei‘ making an independent review cf the pleadings, files, and records in this
case, and the Findings, Conclusiens, and Recemmendation cf the United States
Magisti'ate Judge dated June 21, 2018, the Ceui"t finds that the Findings
Ccnclusions, and Recommendatien cf the Magistrate Judge are correct and they are
accepted as the Findings, Cenclusiens, and Recommendation cf the Coui‘t.

IT IS, THEREFORE, ORDERED that the Findings, Cenclusions, and
Recemmendation cf the United Stat;es Magisti‘ate Judge are accepted Defendants’
Second Motien to Dismiss Plaintiff`s Cemplaint [i)kt. No. 18] is GRANTED. Plaintiff
Wiiliam R. Canada, Ji'.’s claims in his Amended and Restated Complaint [Dkt. Ne.

15] are DISMISSED WlTH PREJUDICE.

 

SO ORDERED this §@¢day of Septemb, 2018.

   

 

KAREN GREN scHOLER
UNITED sTATEs nisTsicT JUDGE

 

